DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a non-final action in response to application filed on 3/21/2019. Claims 1-20 are pending and have been considered below. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-20 are determined to be directed to an abstract idea. 
The claims 1-20 are directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), without a practical application and without providing significantly more. 
Regarding Step 1 of the subject matter eligibility test per the most recent subject matter eligibility guidance (2019 PEG), Claims 1-10 are directed to a system (machine/apparatus), and Claims 11-20 are directed to a method (i.e., process); therefore, all pending claims are directed to one of the four statutory categories of invention.
Regarding Step 2A-Prong 1 of the subject matter eligibility test per the most recent subject matter eligibility guidance (2019 PEG), Claims 1 and 11 are directed specifically to the abstract idea of monitoring vehicle maintenance in a service location and facilitating the sequence of movements between workstations by accessing a vehicle maintenance workflow defining a sequence of locations a vehicle is to pass through to complete a vehicle maintenance process, at least some locations in the sequence including workstations corresponding to maintenance tasks to be performed on the vehicle, the sequence of locations including: a lot, a tech station, a polish station, and a wash station; determining a next sequence location in the sequence of locations where the vehicle is to be next located including: accessing historical vehicle state data; accessing {sensor} data {from one or more sensors attached to or contained in} the vehicle; deriving a proximal current vehicle location from the {sensor} data; and determining how long the vehicle has been at the proximal current vehicle location based on the historical state data; all of which include mental processes (i.e., evaluating historical state and sensor/location data to make a judgement/opinion about status/progress of a maintenance process and a decision to move the vehicle to the next state) and certain methods of organizing human activities based on commercial and legal interactions (business relations for monitoring progression of a group of tasks performed by maintenance workers, facilitating timing and transfer of vehicle to the next in the sequence workstation), and managing human behavior and interaction between people (monitoring progression of a group of tasks performed by maintenance workers, facilitating timing and transfer of vehicle to the next in the sequence workstation). Claims 2-10 and 12-20 are directed to the same abstract idea as defined above for claims 1 and 11 with further details on order of workstations in the sequence of tasks. After considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims do not amount to significantly more than the abstract idea itself. 
Regarding Step 2A-Prong 2 of the subject matter eligibility test per the most recent subject matter eligibility guidance (2019 PEG), while the claims 1-20 recite additional elements which are hardware or software elements, such as a computer system comprising: a processor; system memory coupled to the processor and storing instructions configured to cause the processor to {perform functions of the invention}, one or more sensors, activating an electronic component {based on the determination} (herein interpreted as “activating a communication interface to provide status messages/notifications each time a determination on a status of a service of a vehicle is performed”), these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instructions of the abstract idea, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular technological environment do not provide practical application for an abstract idea (MPEP 2106.05 (f) & (h)). The claims do not amount to "practical application" for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. Further, the limitation “moving the vehicle to the next sequence location” is and insignificant extra-solution activity (MPEP 2106.05(g) – insignificant application), which does not provide a practical application to the abstract idea. 
Regarding Step 2B of the subject matter eligibility test per the most recent subject matter eligibility guidance (2019 PEG), while the claims 1-20 recite additional elements which are hardware or software elements, such as a computer system comprising: a processor; system memory coupled to the processor and storing instructions configured to cause the processor to {perform functions of the invention}, one or more sensors, activating an electronic component {based on the determination} (herein interpreted as “activating a communication interface to provide status messages/notifications each time a determination on a status of a service of a vehicle is performed”), these limitations are not enough to qualify as “significantly more” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instructions of the abstract idea, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular technological environment do not provide significantly more to an abstract idea (MPEP 2106.05(f) & (h)). The claims do not amount to "significantly more" than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. Further, the limitation “moving the vehicle to the next sequence location” is and insignificant extra-solution activity (MPEP 2106.05(g) – insignificant application), and also is well-understood, routine and conventional {Official Notice is taken here that it is well-understood, routine and conventional to move a vehicle or any other item or product for it to be performed a sequence of tasks on at different locations – such as a vehicle to be maintained at a repair shop, and also a factory manufacturing products at various steps and stations, and further a patient to follow the step to move around between doctor’s office, the imaging center, lab and so on.}, which does not provide a practical application to the abstract idea. 
Therefore, since there are no limitations in the claims 1-20 that transform the exception into a patent eligible application such that the claims amount to significantly more than the exception itself, and looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Leonard et al (US 20140188999 A1) in view of Rolf (US 20170268894 A1) in view of Rickards (US 7874057 B1).
As per claim 1, Leonard teaches a computer system, the computer system comprising: 
a processor; system memory coupled to the processor and storing instructions configured to cause the processor to (para. 0100-0103, regarding system structure of the invention including processor and memory): 
access a vehicle maintenance workflow defining a sequence of locations a vehicle is to pass through to complete a vehicle maintenance process, at least some locations in the sequence including workstations corresponding to maintenance tasks to be performed on the vehicle, the sequence of locations including: a lot, a tech station, a polish station, and a wash station (Fig. 6C-6D, 6G-6H, 7-8, 11, and para. 0071, 0078-0080, 0092, regarding creating an workflow of tasks for a vehicle via appointment scheduling including time/appointment selection details, monitoring status of the services when the vehicle is at the service center including estimated completion times, times at which each task has a status change such as waiting/in progress/completed, also recommending and adding new tasks/services to the workflow when the service is in progress wherein the estimated time of the additional service task(s) are provided in detail; 
Regarding the limitations “a lot, a tech station, a polish station, and a wash station” are merely labels and non-functional descriptive material and/or intended {field of} use; these limitations would not affect how the methods are performed and would not alter the structures of the elements of the invention; and, therefore, these limitations would not distinguish the invention over prior art. 
Further, Leonard might not specifically define a specific number of different stations or locations (4 in this claim) in the shop. However, it would be obvious for an ordinary skill before the earliest effective filing date of the invention to duplicate parts of an invention with the motivation to assign a location for each desired vehicle service operation (MPEP 2144.04 VI B “In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)”)); 
determine a next sequence location in the sequence of locations where the vehicle is to be next located (Fig. 6C-6D, 6G-6H, 7-8, 11, and para. 0071, 0078-0080, 0085, 0092, monitoring status of the services when the vehicle is at the service center including estimated completion times, times at which each task has a status change such as waiting/in progress/completed, also recommending and adding new tasks/services to the workflow when the service is in progress wherein the estimated time of the additional service task(s) are provided in detail, para. 0034, 0091, regarding “one or more sensors … may determine a location of the vehicle within the service center and automatically update a status of the vehicle or one or more services scheduled … for the vehicle”, also the technicians providing status change on a task) including:
access historical vehicle state data (Fig. 6C-6D, 6G-6H, 7-8, 11, and para. 0071, 0078-0080, 0085, 0092, monitoring status of the services when the vehicle is at the service center including estimated completion times, times at which each task has a status change such as waiting/in progress/completed, also recommending and adding new tasks/services to the workflow when the service is in progress wherein the estimated time of the additional service task(s) are provided in detail);
access sensor data from one or more sensors; derive a proximal current vehicle location from the sensor data (para. 0034, 0091, regarding “one or more sensors … may determine a location of the vehicle within the service center and automatically update a status of the vehicle or one or more services scheduled … for the vehicle”);
determine how long the vehicle has been at the proximal current vehicle location based on the historical state data (Fig. 7-8, 11, para. 0035-0036, 0078-0080, 0085, 0092, regarding providing status information about services in the order of services for a vehicle in the service center each time a change occurs in the status, such as a previous service task is completed and next service task is in progress, para. 0041, 0053, 0093, 0094, regarding providing the status updates in real time, i.e., evidently when a task in progress message is communicated in real time in the status message the vehicle has recently arrived at the next task station/location);
activate an electronic component based on the determination (Fig. 7-8, 11, and para. 0041, 0053, 0093, 0094, activating a communication interface to provide status messages/notifications each time a determination on a status of a service of a vehicle is performed);

Leonard does not expressly specify; However, Rolf teaches one or more sensors [being] attached to or contained in the vehicle {providing location information} (para. 0007 and 0011).
Before the earliest effective filing date of the invention, it would be obvious for an ordinary skill in the art to modify Leonard with the aforementioned teachings form Rolf, in the field of vehicle tracking, with the motivation to more efficient tracking of vehicle location.
It would be obvious for an ordinary skill in the art, before the earliest effective filing date of the invention, to combine the aforementioned teachings from Rolf into the method and system of Leonard, since, these elements are known in the art/field, and combining them would provide predictable results such as more efficient tracking of vehicle location.

While Leonard implicitly teaches necessary transfer of the vehicle between various locations in the repair shop (para. 0036, regarding “For example, the status determination module 204 may predict when the vehicle or service will be finished based on a type of service, a number of services, a number of other vehicles being serviced, and other information. The status determination module 204 may also determine a status comprising or indicating a location of the vehicle within the service center. For example, the status information may indicate that the vehicle is on a lift, positioned over a service pit, or waiting in a parking lot.”); Rickards teaches expressly to move the vehicle to the next sequence location (Abstract, “facilitating the transfer of vehicles from one station to the next”; Col 3 26-31, “The collection of stations is then arranged sequentially one after the other by means of a series of conveyor belts, each positioned in a manner which allows them to rotate independently of one another, while at the same time facilitating the transfer of vehicles from one station to the next.”; Col. 5 47-49, “The technicians at each station control when their respective conveyor means are activated so as to pass the vehicle along to the next belt/station.”).
Before the earliest effective filing date of the invention, it would be obvious for an ordinary skill in the art to modify Leonard in view of Rolf with the aforementioned teachings form Rickards, in the field of vehicle repair and maintenance, with the motivation to increase the efficiency and speed of vehicle service, thereby increasing the volume of vehicles which can be serviced as well as customer satisfaction levels (Rickards Abstract).

As per claim 2, Leonard in view of Rolf in view of Rickards teaches a system as recited in claim 1 above. Leonard further teaches wherein instructions configured to determine a next sequence location in the sequence of locations where the vehicle is to be next located comprise instructions configured to determine the vehicle is in the lot and is to next be located at the tech station (Fig. 6C-6D, 6G-6H, 7-8, 11, and para. 0071, 0078-0080, 0085, 0092, monitoring status of the services when the vehicle is at the service center including estimated completion times, times at which each task has a status change such as waiting/in progress/completed, also recommending and adding new tasks/services to the workflow when the service is in progress wherein the estimated time of the additional service task(s) are provided in detail, para. 0034, 0091, regarding “one or more sensors … may determine a location of the vehicle within the service center and automatically update a status of the vehicle or one or more services scheduled … for the vehicle”, also the technicians providing status change on a task;
Regarding the limitations “a lot, a tech station, a polish station, and a wash station” are merely labels and non-functional descriptive material and/or intended {field of} use; these limitations would not affect how the methods are performed and would not alter the structures of the elements of the invention; and, therefore, these limitations would not distinguish the invention over prior art. 
Further, Leonard might not specifically define a specific number of different stations or locations (4 in this claim) in the shop. However, it would be obvious for an ordinary skill before the earliest effective filing date of the invention to duplicate parts of an invention with the motivation to assign a location for each desired vehicle service operation (MPEP 2144.04 VI B “In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)”)
Regarding the order of each task/station, it would be obvious for an ordinary skill before the earliest effective filing date of the invention to rearrange the parts of an invention with the motivation to customize the movement of the vehicle between jobs based on different set of service requests received (MPEP 2144.04 VI C)).

As per claim 3, Leonard in view of Rolf in view of Rickards teaches a system as recited in claim 1 above. Leonard further teaches wherein instructions configured to determine a next sequence location in the sequence of locations where the vehicle is to be next located comprise instructions configured to determine the vehicle is at the tech station and is to next be located at the polish station (Fig. 6C-6D, 6G-6H, 7-8, 11, and para. 0071, 0078-0080, 0085, 0092, monitoring status of the services when the vehicle is at the service center including estimated completion times, times at which each task has a status change such as waiting/in progress/completed, also recommending and adding new tasks/services to the workflow when the service is in progress wherein the estimated time of the additional service task(s) are provided in detail, para. 0034, 0091, regarding “one or more sensors … may determine a location of the vehicle within the service center and automatically update a status of the vehicle or one or more services scheduled … for the vehicle”, also the technicians providing status change on a task;
Regarding the limitations “a lot, a tech station, a polish station, and a wash station” are merely labels and non-functional descriptive material and/or intended {field of} use; these limitations would not affect how the methods are performed and would not alter the structures of the elements of the invention; and, therefore, these limitations would not distinguish the invention over prior art. 
Further, Leonard might not specifically define a specific number of different stations or locations (4 in this claim) in the shop. However, it would be obvious for an ordinary skill before the earliest effective filing date of the invention to duplicate parts of an invention with the motivation to assign a location for each desired vehicle service operation (MPEP 2144.04 VI B “In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)”)
Regarding the order of each task/station, it would be obvious for an ordinary skill before the earliest effective filing date of the invention to rearrange the parts of an invention with the motivation to customize the movement of the vehicle between jobs based on different set of service requests received (MPEP 2144.04 VI C)).

As per claim 4, Leonard in view of Rolf in view of Rickards teaches a system as recited in claim 1 above. Leonard further teaches wherein instructions configured to determine a next sequence location in the sequence of locations where the vehicle is to be next located comprise instructions configured to determine the vehicle is at the polish station and is to next be located at the wash station (Fig. 6C-6D, 6G-6H, 7-8, 11, and para. 0071, 0078-0080, 0085, 0092, monitoring status of the services when the vehicle is at the service center including estimated completion times, times at which each task has a status change such as waiting/in progress/completed, also recommending and adding new tasks/services to the workflow when the service is in progress wherein the estimated time of the additional service task(s) are provided in detail, para. 0034, 0091, regarding “one or more sensors … may determine a location of the vehicle within the service center and automatically update a status of the vehicle or one or more services scheduled … for the vehicle”, also the technicians providing status change on a task;
Regarding the limitations “a lot, a tech station, a polish station, and a wash station” are merely labels and non-functional descriptive material and/or intended {field of} use; these limitations would not affect how the methods are performed and would not alter the structures of the elements of the invention; and, therefore, these limitations would not distinguish the invention over prior art. 
Further, Leonard might not specifically define a specific number of different stations or locations (4 in this claim) in the shop. However, it would be obvious for an ordinary skill before the earliest effective filing date of the invention to duplicate parts of an invention with the motivation to assign a location for each desired vehicle service operation (MPEP 2144.04 VI B “In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)”)
Regarding the order of each task/station, it would be obvious for an ordinary skill before the earliest effective filing date of the invention to rearrange the parts of an invention with the motivation to customize the movement of the vehicle between jobs based on different set of service requests received (MPEP 2144.04 VI C)).

As per claim 5, Leonard in view of Rolf in view of Rickards teaches a system as recited in claim 1 above. Leonard further teaches wherein instructions configured to determine a next sequence location in the sequence of locations where the vehicle is to be next located comprise instructions configured to determine the vehicle is at the tech station and is to next be located in the lot (Fig. 6C-6D, 6G-6H, 7-8, 11, and para. 0071, 0078-0080, 0085, 0092, monitoring status of the services when the vehicle is at the service center including estimated completion times, times at which each task has a status change such as waiting/in progress/completed, also recommending and adding new tasks/services to the workflow when the service is in progress wherein the estimated time of the additional service task(s) are provided in detail, para. 0034, 0091, regarding “one or more sensors … may determine a location of the vehicle within the service center and automatically update a status of the vehicle or one or more services scheduled … for the vehicle”, also the technicians providing status change on a task;
Regarding the limitations “a lot, a tech station, a polish station, and a wash station” are merely labels and non-functional descriptive material and/or intended {field of} use; these limitations would not affect how the methods are performed and would not alter the structures of the elements of the invention; and, therefore, these limitations would not distinguish the invention over prior art. 
Further, Leonard might not specifically define a specific number of different stations or locations (4 in this claim) in the shop. However, it would be obvious for an ordinary skill before the earliest effective filing date of the invention to duplicate parts of an invention with the motivation to assign a location for each desired vehicle service operation (MPEP 2144.04 VI B “In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)”)
Regarding the order of each task/station, it would be obvious for an ordinary skill before the earliest effective filing date of the invention to rearrange the parts of an invention with the motivation to customize the movement of the vehicle between jobs based on different set of service requests received (MPEP 2144.04 VI C)).

As per claim 6, Leonard in view of Rolf in view of Rickards teaches a system as recited in claim 1 above. Leonard further teaches wherein instructions configured to determine a next sequence location in the sequence of locations where the vehicle is to be next located comprise instructions configured to determine the vehicle is at the wash station and is to next be located in the lot (Fig. 6C-6D, 6G-6H, 7-8, 11, and para. 0071, 0078-0080, 0085, 0092, monitoring status of the services when the vehicle is at the service center including estimated completion times, times at which each task has a status change such as waiting/in progress/completed, also recommending and adding new tasks/services to the workflow when the service is in progress wherein the estimated time of the additional service task(s) are provided in detail, para. 0034, 0091, regarding “one or more sensors … may determine a location of the vehicle within the service center and automatically update a status of the vehicle or one or more services scheduled … for the vehicle”, also the technicians providing status change on a task;
Regarding the limitations “a lot, a tech station, a polish station, and a wash station” are merely labels and non-functional descriptive material and/or intended {field of} use; these limitations would not affect how the methods are performed and would not alter the structures of the elements of the invention; and, therefore, these limitations would not distinguish the invention over prior art. 
Further, Leonard might not specifically define a specific number of different stations or locations (4 in this claim) in the shop. However, it would be obvious for an ordinary skill before the earliest effective filing date of the invention to duplicate parts of an invention with the motivation to assign a location for each desired vehicle service operation (MPEP 2144.04 VI B “In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)”)
Regarding the order of each task/station, it would be obvious for an ordinary skill before the earliest effective filing date of the invention to rearrange the parts of an invention with the motivation to customize the movement of the vehicle between jobs based on different set of service requests received (MPEP 2144.04 VI C)).

As per claim 7, Leonard in view of Rolf in view of Rickards teaches a system as recited in claim 1 above. Leonard further teaches wherein the sequence of locations further includes a paint station (Fig. 6C-6D, 6G-6H, 7-8, 11, and para. 0071, 0078-0080, 0092, regarding creating an workflow of tasks for a vehicle via appointment scheduling including time/appointment selection details, monitoring status of the services when the vehicle is at the service center including estimated completion times, times at which each task has a status change such as waiting/in progress/completed, also recommending and adding new tasks/services to the workflow when the service is in progress wherein the estimated time of the additional service task(s) are provided in detail; 
Regarding the limitations “a lot, a tech station, a polish station, and a wash station, and a paint station” are merely labels and non-functional descriptive material and/or intended {field of} use; these limitations would not affect how the methods are performed and would not alter the structures of the elements of the invention; and, therefore, these limitations would not distinguish the invention over prior art. 
Further, Leonard might not specifically define a specific number of different stations or locations (5 in this claim) in the shop. However, it would be obvious for an ordinary skill before the earliest effective filing date of the invention to duplicate parts of an invention with the motivation to assign a location for each desired vehicle service operation (MPEP 2144.04 VI B “In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)”)).

As per claim 8, Leonard in view of Rolf in view of Rickards teaches a system as recited in claim 7 above. Leonard further teaches wherein instructions configured to determine a next sequence location in the sequence of locations where the vehicle is to be next located comprise instructions configured to determine the vehicle is at the tech station and is to next be located at the paint station (Fig. 6C-6D, 6G-6H, 7-8, 11, and para. 0071, 0078-0080, 0085, 0092, monitoring status of the services when the vehicle is at the service center including estimated completion times, times at which each task has a status change such as waiting/in progress/completed, also recommending and adding new tasks/services to the workflow when the service is in progress wherein the estimated time of the additional service task(s) are provided in detail, para. 0034, 0091, regarding “one or more sensors … may determine a location of the vehicle within the service center and automatically update a status of the vehicle or one or more services scheduled … for the vehicle”, also the technicians providing status change on a task;
Regarding the limitations “a lot, a tech station, a polish station, and a wash station” are merely labels and non-functional descriptive material and/or intended {field of} use; these limitations would not affect how the methods are performed and would not alter the structures of the elements of the invention; and, therefore, these limitations would not distinguish the invention over prior art. 
Further, Leonard might not specifically define a specific number of different stations or locations (4 in this claim) in the shop. However, it would be obvious for an ordinary skill before the earliest effective filing date of the invention to duplicate parts of an invention with the motivation to assign a location for each desired vehicle service operation (MPEP 2144.04 VI B “In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)”)
Regarding the order of each task/station, it would be obvious for an ordinary skill before the earliest effective filing date of the invention to rearrange the parts of an invention with the motivation to customize the movement of the vehicle between jobs based on different set of service requests received (MPEP 2144.04 VI C)).

As per claim 9, Leonard in view of Rolf in view of Rickards teaches a system as recited in claim 7 above. Leonard further teaches wherein instructions configured to determine a next sequence location in the sequence of locations where the vehicle is to be next located comprise instructions configured to determine the vehicle is at the paint station and is to next be located in the lot (Fig. 6C-6D, 6G-6H, 7-8, 11, and para. 0071, 0078-0080, 0085, 0092, monitoring status of the services when the vehicle is at the service center including estimated completion times, times at which each task has a status change such as waiting/in progress/completed, also recommending and adding new tasks/services to the workflow when the service is in progress wherein the estimated time of the additional service task(s) are provided in detail, para. 0034, 0091, regarding “one or more sensors … may determine a location of the vehicle within the service center and automatically update a status of the vehicle or one or more services scheduled … for the vehicle”, also the technicians providing status change on a task;
Regarding the limitations “a lot, a tech station, a polish station, and a wash station” are merely labels and non-functional descriptive material and/or intended {field of} use; these limitations would not affect how the methods are performed and would not alter the structures of the elements of the invention; and, therefore, these limitations would not distinguish the invention over prior art. 
Further, Leonard might not specifically define a specific number of different stations or locations (4 in this claim) in the shop. However, it would be obvious for an ordinary skill before the earliest effective filing date of the invention to duplicate parts of an invention with the motivation to assign a location for each desired vehicle service operation (MPEP 2144.04 VI B “In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)”)
Regarding the order of each task/station, it would be obvious for an ordinary skill before the earliest effective filing date of the invention to rearrange the parts of an invention with the motivation to customize the movement of the vehicle between jobs based on different set of service requests received (MPEP 2144.04 VI C)).

As per claim 10, Leonard in view of Rolf in view of Rickards teaches a system as recited in claim 7 above. Leonard further teaches wherein instructions configured to determine a next sequence location in the sequence of locations where the vehicle is to be next located comprise instructions configured to determine the vehicle is at the paint station and is to next be located at the tech station (Fig. 6C-6D, 6G-6H, 7-8, 11, and para. 0071, 0078-0080, 0085, 0092, monitoring status of the services when the vehicle is at the service center including estimated completion times, times at which each task has a status change such as waiting/in progress/completed, also recommending and adding new tasks/services to the workflow when the service is in progress wherein the estimated time of the additional service task(s) are provided in detail, para. 0034, 0091, regarding “one or more sensors … may determine a location of the vehicle within the service center and automatically update a status of the vehicle or one or more services scheduled … for the vehicle”, also the technicians providing status change on a task;
Regarding the limitations “a lot, a tech station, a polish station, and a wash station” are merely labels and non-functional descriptive material and/or intended {field of} use; these limitations would not affect how the methods are performed and would not alter the structures of the elements of the invention; and, therefore, these limitations would not distinguish the invention over prior art. 
Further, Leonard might not specifically define a specific number of different stations or locations (4 in this claim) in the shop. However, it would be obvious for an ordinary skill before the earliest effective filing date of the invention to duplicate parts of an invention with the motivation to assign a location for each desired vehicle service operation (MPEP 2144.04 VI B “In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)”)
Regarding the order of each task/station, it would be obvious for an ordinary skill before the earliest effective filing date of the invention to rearrange the parts of an invention with the motivation to customize the movement of the vehicle between jobs based on different set of service requests received (MPEP 2144.04 VI C)).

As per Claims 11-20, Claims 11-20 recites substantially similar limitations as claims 1-10, respectively; therefore, Claims 11-20 are rejected with the same reasoning, rationale and motivation as provided above for claims 1-10, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHMET YESILDAG whose telephone number is (571)272-3257. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEHMET YESILDAG/Primary Examiner, Art Unit 3624